DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers (U.S. Patent Publication No. 2014/0083653, “Kempers”) in view of Todd et al. (U.S. Patent Publication No. 2004/0035558, “Todd”).

Regarding Claim 1, Kempers discloses a heat dissipation device (figs 1A-1B, fig 7b), comprising: 
a container (111, 112, 113, 114) comprising a first plate (111), and a second plate (113) spaced apart from the first plate to define an interior space (fig 1B); 
a wick layer (170b, fig 7B, ¶0053) located on an inner wall defined in the interior space by the first plate or the second plate (fig 7B); and 
a working fluid (116) configured to flow in the interior space in a gaseous state, and flow in the wick layer in a liquefied state (¶0026), 
wherein the container further comprises a polymer (¶0022) having a predetermined gas permeability (as the polymer would have a known gas permeability).

Kempers, as modified, does not explicitly disclose wherein the polymer is fluoride-based. Todd, however, discloses a heat dissipation device (fig 1) wherein a heat pipe (22) is made of fluoride-based polymer (¶0084). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the polymer be fluoride-based in order to optimize the heat dissipation of the device. 

Regarding Claim 2, the combination of Kempers and Todd disclose all previous claim limitations. Kempers, as modified, further discloses wherein the container (111, 112, 113, 114, Kempers) is further comprised to define side surfaces (of 112 and 114, Kempers) extending from edges of the first plate (111, Kempers) and the second plate (113, Kempers) to close the interior space, and wherein the at least one filler (150, Kempers) is disposed parallel to one side surface of the container to define a movement path of the working fluid in the gaseous state in the interior space of the container (as shown in fig 5A, Kempers, as they would help section of the gaseous flow to at least some extent).  

Regarding Claim 6, the combination of Kempers and Todd disclose all previous claim limitations. Kempers, as modified, further discloses wherein the at least one filler, the container, and the wick layer are bonded (see fig 6, Kempers). 
The limitation of by molecular adhesion, an atomic diffusion bond, or a silicone optical bond adhesive material is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 7, the combination of Kempers and Todd disclose all previous claim limitations. Kempers further discloses wherein the wick layer (170b) comprises a polymeric capillary structure (¶0053), through which the working fluid flows in the liquefied state.

Regarding Claim 13, the combination of Kempers and Todd disclose all previous claim limitations. Kempers further discloses wherein the wick layer (170b, fig 7b) is disposed on the inner wall (of 111) of the container corresponding to a surface on which a heat source (130) transferred from the outside is located.

Regarding Claim 14, Kempers discloses an electronic device (fig 1A-1B, fig 7B), comprising:

a heat dissipation device (120) contacting a heat emitting area of the electronic component (¶0023), wherein the heat dissipation device comprises: 
a container (111, 112, 113, 114) comprising a first plate (111), a second plate (113) spaced apart from the first plate to define an interior space, and a polymer (¶0022) having a predetermined gas permeability (as the polymer would have a known gas permeability); 
a wick layer (170b) located on an inner wall defined in the interior space by the first plate or the second plate (fig 7B); and 
a working fluid (116) configured to flow in the interior space in a gaseous state, and flow in the wick layer in a liquefied state (¶0026). 
Kempers, in this embodiment does not explicitly disclose at least one filler disposed between the first plate and the second plate and configured to support the first plate and the second plate. However, in another embodiment (fig 5A), Kempers teaches providing at least one filler (150) disposed between the first plate (of 110) and the second plate (of 110) and configured to support the first plate and the second plate (¶0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers to provide the fillers in the embodiment of figures 1a-1b in order to support the plates and thus improve the reliability of the device. 
Kempers, as modified, does not explicitly disclose wherein the polymer is fluoride-based. Todd, however, discloses a heat dissipation device (fig 1) wherein a heat pipe (22) is made of fluoride-based polymer (¶0084). It would have been obvious to a person of ordinary skill in the 

Regarding Claim 15, the combination of Kempers and Todd disclose all previous claim limitations. Kempers further discloses wherein the wick layer (170b, fig 7b) is located on the inner wall in contact with the heat emitting area (as the heat emitting area is on the bottom). 

Regarding Claim 18, the combination of Kempers and Todd disclose all previous claim limitations. Kempers further discloses wherein the wick layer (170b) comprises a polymeric capillary structure (¶0053) though which the working fluid flows in the liquefied state.

Regarding Claim 20, the combination of Kempers and Todd disclose all previous claim limitations. Kempers further discloses wherein the wick layer (170b) further comprises fine spherical particles (fig 7B).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers and Todd as applied to claims 1 and 7 above, and further in view of Hoffman et al. (U.S. Patent Publication No. 2009/0040726, “Hoffman”).

Regarding Claim 3, the combination of Kempers and Todd disclose all previous claim limitations. However, they do not explicitly disclose wherein the at least one filler comprises a same material as that of the container. Hoffman, however, discloses a heat dissipation device (fig 5) wherein at least one filler (13) comprises a same material as that of a container (101, 102, . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers and Todd as applied to claim 1 above, and further in view of Meyer, IV et al. (U.S. Patent Publication No. 2007/0240860, “Meyer”). 

Regarding Claim 4, the combination of Kempers and Todd disclose all previous claim limitations. However, they do not explicitly disclose wherein the at least one filler comprises a polymer exhibiting chemical resistance. Meyer, however, discloses a heat dissipation device (fig 4) wherein at least one filler (230) comprises a polymer exhibiting chemical resistance (“metalized plastic”, ¶0041, as the metalized plastic would exhibit some chemical resistance). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to provide the filler material of Meyer in order to optimize the thermal and structural requirements of the device. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers and Todd as applied to claim 1 above, and further in view of MacDonald et al. (U.S. Patent Publication No. 2011/0120674, “MacDonald”). 

Regarding Claim 5, the combination of Kempers and Todd disclose all previous claim limitations. However, they do not explicitly disclose a ceramic coating or a deposition layer coated on a surface of the at least one filler. MacDonald, however, discloses a heat dissipation device (fig 1) wherein a deposition layer is coated on a surface of at least one filler (104, ¶0072, “chemical vapor deposition process”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to provide the deposition layer of MacDonald in order to increase the heat exchange properties of the at least one filler and improve the heat exchange efficiency of the device. 

Claims 8-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemper and Todd as applied to claims 7 and 18 above, and further in view of Garner et al. (U.S. Patent Publication No. 2004/0211549, “Garner”). 

Regarding Claim 8, the combination of Kempers and Todd disclose all previous claim limitations. Kempers further discloses wherein the at least one filler (150, fig 5a) is integrally formed with the wick layer (119, ¶0048).
However, they do not explicitly disclose wherein the at least one filler is formed of a same material and structure as those of the wick layer. Garner, however, discloses a heat dissipation device (fig 2) wherein the at least one filler (18) is formed of a same material and structure as those of the wick layer (9, as can be seen in fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to provide the layer of wick material on the at least one filler such as 

Regarding Claim 9, the combination of Kempers, Todd, and Garner disclose all previous claim limitations. Kempers, as modified, does not explicitly disclose wherein the wick layer further comprises a protrusion disposed between the at least one fillers and protruding toward the interior space. Garner, however, discloses a heat dissipation device (fig 2) wherein the wick layer (9) further comprises a protrusion (see annotated fig 2 below) disposed between the at least one fillers (18) and protruding toward an interior space (fig 2). Garner teaches by providing a grooved wick the heat transfer fluid can be better distributed (¶0006). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the grooved wick of Garner in order to improve the fluid distribution and thus improve the efficiency of the device. 

    PNG
    media_image1.png
    455
    655
    media_image1.png
    Greyscale

Regarding Claim 10, the combination of Kempers, Todd, and Garner disclose all previous claim limitations. Kempers further discloses (Fig 7B) wherein the wick layer further comprises fine spherical particles (170b).

Regarding Claim 11, the combination of Kempers, Todd, and Garner disclose all previous claim limitations. Kempers further discloses wherein the fine spherical particles (170b) are coupled to each other by using an atomic diffusion bond (¶0053).

Regarding Claim 12, the combination of Kempers, Todd, and Garner disclose all previous claim limitations. Kempers further discloses wherein the fine spherical particles (of 170b) comprise a polymeric material (¶0054), and wherein surfaces of the fine spherical particles are treated to be chemically resistant (¶0053, as the atomic diffusion would provide some chemical resistance). 

Regarding Claim 19, the combination of Kempers, Todd, and Garner disclose all previous claim limitations. Kempers, as modified, further discloses wherein the at least one filler (150) is integrally formed with the wick layer (170b).
However, they do not explicitly disclose wherein the at least one filler is formed of a same material and structure as those of the wick layer, and wherein the wick layer further comprises a protrusion disposed between the fillers and protruding toward the interior space. Garner, however, discloses a heat dissipation device (fig 2) wherein the at least one filler (18) is formed of a same material and structure as those of the wick layer (9, as can be seen in fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of 
Garner further discloses wherein the wick layer (9) further comprises a protrusion (see annotated fig 2 below) disposed between the at least one fillers (18) and protruding toward an interior space (fig 2). Garner teaches by providing a grooved wick the heat transfer fluid can be better distributed (¶0006). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the grooved wick of Garner in order to improve the fluid distribution and thus improve the efficiency of the device. 

    PNG
    media_image1.png
    455
    655
    media_image1.png
    Greyscale



8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers and Todd as applied to claim 14 above, and further in view of Hashimoto et al. (U.S. Patent Publication No. 2010/0053899, “Hashimoto”).

Regarding Claim 16, the combination of Kempers and Todd disclose all previous claim limitations. However, they do not explicitly discloses wherein the electronic component is a display, and wherein the heat dissipation device is disposed on the inner wall of the container corresponding to a surface on which the display is located. Hashimoto, however, discloses an electronic device (fig 2) wherein the electronic component (50) is a display (¶0057), and wherein a heat dissipation device (10) is disposed on the inner wall of a container (40) corresponding to a surface on which the display is located (fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kempers, as modified, to have the electronic device be a display such as taught by Hashimoto in order to efficiently cool a display. 

9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempers and Todd as applied to claim 14 above, and further in view of Ryu et al. (U.S. Patent No. 10,141,625, “Ryu”). 

Regarding Claim 17, the combination of Kempers and Todd disclose all previous claim limitations. However, they do not explicitly discloses wherein the electronic component is a wireless charging coil, and wherein the heat dissipation device is disposed on the inner wall of the container corresponding to a surface on which the wireless charging coil is located. Ryu, 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HARRY E ARANT/Examiner, Art Unit 3763